DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 10 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mantell et al. (U.S. Patent No. 8,925,144 B2) in view of Eldessouky (U.S. Patent Publication No. 2009/0265872 A1).
Regarding Independent claim 1 – Mantell teaches a connector assembly comprising: a first subassembly (first part, 16) comprising: a connector plate (support, 21) having a recessed portion (Fig. 4); and a pair of locator tracks (guide rails, 36) disposed in the recessed portion (Fig. 4), each locator track (36) of the pair of locator tracks (36) comprising a first end (Annotated Fig. 3) adjacent  an outer surface of the connector plate (21; Fig. 4) and a second end (Annotated Fig. 3) opposite the first end (Annotated Fig. 3); and a second subassembly (second part, 17) comprising: a tubular body (tubular portion of 17) having an inner surface and an outer surface (Fig. 5); two locator projections (runners, 38) extending from the outer surface of a proximal end of the tubular body (Fig. 5), the two locator projections (38) selectively slidable along the locator tracks (36) between the first end (Annotated Fig. 3) and the second end (Annotated Fig. 3) of the locator tracks (36; Fig. 2), wherein, when the tubular body (tubular portion of 17) is in the second position and an axial load is applied to the tubular body (tubular portion of 17) in a direction extending f3rom the proximal end toward a distal end of the tubular body (tubular portion of 17), the locator projections  (38) are positioned at the second end of the locators tracks (36) such that a load vector associated with the axial load does not extend through the axis of rotation of the tubular body (tubular portion of 17), such that the axial load does not cause the tubular body to move from the second position to the first position (Col. 5, line 51 – Col. 6, line 20). 

    PNG
    media_image1.png
    355
    417
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    346
    458
    media_image2.png
    Greyscale

Mantell does not teach the connector assembly wherein, when the two locator projections are positioned at the second end of the locator tracks, the tubular body is rotatable, about an axis of rotation located near a peripheral edge of the proximal end of the tubular body and extending between and passing through each of the two locator projections such that the proximal end of the tubular body pivots about the axis of rotation from a first position to a second position.
Eldessouky, however, teaches a first and second subassembly for a connector assembly (Fig. 4) wherein, when the two locator projections (72 on each side) are positioned at the second end of the locator tracks (recessed tracks, 64), the tubular body (46”’) is rotatable (Figs. 5 and 6), about an axis of rotation (Annotated Fig. 4) located near a peripheral edge of the proximal end (Annotated Fig. 4) of the tubular body (46”’) and extending between and passing through each of the two locator projections (72) such that the proximal end of the tubular body  (46”’) pivots about the axis of rotation from a first position (Fig. 5) to a second position (Fig. 6).

    PNG
    media_image3.png
    500
    733
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the connection assembly of Mantell to further include the two locator projections are positioned at the second end of the locator tracks, the tubular body is rotatable, about an axis of rotation located near a peripheral edge of the proximal end of the tubular body and extending between and passing through each of the two locator projections such that the proximal end of the tubular body pivots about the axis of rotation from a first position to a second position, as taught by Eldessouky, to provide a connector assembly where the tubular body is able to rotate relative to the vacuum, this allowing for a device capable of reaching difficult targets. 
Regarding claim 2 – Mantell, as modified, teaches the connector assembly wherein each of the locator tracks (38) has a width at its first end which is wider than a width at its second end (Fig. 5). 
Regarding claim 6 – Mantell, as modified, teaches the connector assembly wherein the second subassembly (17) further comprises a latch (48) extending from the outer surface of the tubular body at the distal end of the tubular body opposite the locator projections (38; Fig. 5), wherein the latch (48) comprises a detent means (Fig. 5)) at the proximal end of the tubular body and a release means (50) at the distal end of the tubular body (Fig. 5), wherein the first assembly further comprises a latch socket disposed within the recessed portion (socket disposed between 32 and 35), and wherein, when the tubular body is rotated from the first position to the second position, the latch (48) is secured within the latch socket (Fig. 4), thereby releasably connecting the first subassembly (16) and the second subassembly (17; Col. 5, line 51 – Col. 6, line 20). 
Regarding claim 7 – Mantell, as modified, teaches all of the limitations of claim 1 as discussed above.
Mantell does not teach the connector assembly wherein each of the two locator projections is spherical, however, "It has been held that where the only difference between the prior art and the claims was a recitation of relative shape/dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Further, Eldessouky teaches the connector assembly wherein each of the two locator projections is spherical.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the connector assembly of Mantell to further include each of the two locator projections is spherical, as taught by Eldessouky, since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 8 – Mantell, as modified, teaches the connector assembly wherein the first subassembly (16) is disposed on the outer surface of a vacuum housing, and the distal end of the tubular body (tubular portion of 17) is operatively connected to a vacuum hose (hose, 12; Fig. 2).  
Regarding Independent claim 9 – Mantell teaches a vacuum assembly (cannister vacuum cleaner, 10; Fig. 2) comprising a vacuum housing (Fig. 2)  having an inlet (inlet, 28; Fig. 6) and outlet (end of hose 12; Fig. 6); a first subassembly (first part, 16) comprising: a connector plate (support, 21) having a recessed portion (Fig. 4); and a pair of locator tracks (guide rails, 36) disposed in the recessed portion (Fig. 4), each locator track (36) of the pair of locator tracks (36) comprising a first end (Annotated Fig. 3) adjacent  an outer surface of the connector plate (21; Fig. 4) and a second end (Annotated Fig. 3) opposite the first end (Annotated Fig. 3); and a second subassembly (second part, 17) comprising: a tubular body (tubular portion of 17) having an inner surface and an outer surface (Fig. 5); two locator projections (runners, 38) extending from the outer surface of a proximal end of the tubular body (Fig. 5), the two locator projections (38) selectively slidable along the locator tracks (36) between the first end (Annotated Fig. 3) and the second end (Annotated Fig. 3) of the locator tracks (36; Fig. 2), wherein, when the tubular body (tubular portion of 17) is in the second position and an axial load is applied to the tubular body (tubular portion of 17) in a direction extending f3rom the proximal end toward a distal end of the tubular body (tubular portion of 17), the locator projections  (38) are positioned at the second end of the locators tracks (36) such that a load vector associated with the axial load does not extend through the axis of rotation of the tubular body (tubular portion of 17), such that the axial load does not cause the tubular body to move from the second position to the first position (Col. 5, line 51 – Col. 6, line 20). 
Mantell does not teach the connector assembly wherein, when the two locator projections are positioned at the second end of the locator tracks, the tubular body is rotatable, about an axis of rotation located near a peripheral edge of the proximal end of the tubular body and extending between and passing through each of the two locator projections such that the proximal end of the tubular body pivots about the axis of rotation from a first position to a second position.
Eldessouky, however, teaches a first and second subassembly for a connector assembly (Fig. 4) wherein, when the two locator projections (72 on each side) are positioned at the second end of the locator tracks (recessed tracks, 64), the tubular body (46”’) is rotatable (Figs. 5 and 6), about an axis of rotation (Annotated Fig. 4) located near a peripheral edge of the proximal end (Annotated Fig. 4) of the tubular body (46”’) and extending between and passing through each of the two locator projections (72) such that the proximal end of the tubular body  (46”’) pivots about the axis of rotation from a first position (Fig. 5) to a second position (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the connection assembly of Mantell to further include the two locator projections are positioned at the second end of the locator tracks, the tubular body is rotatable, about an axis of rotation located near a peripheral edge of the proximal end of the tubular body and extending between and passing through each of the two locator projections such that the proximal end of the tubular body pivots about the axis of rotation from a first position to a second position, as taught by Eldessouky, to provide a connector assembly where the tubular body is able to rotate relative to the vacuum, this allowing for a device capable of reaching difficult targets. 
Regarding Independent claim 10 – Mantell teaches a subassembly for connecting a hose to a vacuum assembly (cannister vacuum cleaner, 10; Fig. 2), the subassembly comprising: a tubular body (tubular portion of 17) having an inner surface and an outer surface (Fig. 5); two locator projections (runners, 38) extending from the outer surface of a proximal end of the tubular body (Fig. 5), the two locator projections (38) selectively slidable along the locator tracks (36) between the first end (Annotated Fig. 3) and the second end (Annotated Fig. 3) of the locator tracks (36; Fig. 2), wherein, when the tubular body (tubular portion of 17) is in the second position and an axial load is applied to the tubular body (tubular portion of 17) in a direction extending f3rom the proximal end toward a distal end of the tubular body (tubular portion of 17), the locator projections  (38) are positioned at the second end of the locators tracks (36) such that a load vector associated with the axial load does not extend through the axis of rotation of the tubular body (tubular portion of 17), such that the axial load does not cause the tubular body to move from the second position to the first position (Col. 5, line 51 – Col. 6, line 20). 
 
Mantell does not teach the connector assembly wherein, when the two locator projections are positioned at the second end of the locator tracks, the tubular body is rotatable, about an axis of rotation located near a peripheral edge of the proximal end of the tubular body and extending between and passing through each of the two locator projections such that the proximal end of the tubular body pivots about the axis of rotation from a first position to a second position.
Eldessouky, however, teaches a first and second subassembly for a connector assembly (Fig. 4) wherein, when the two locator projections (72 on each side) are positioned at the second end of the locator tracks (recessed tracks, 64), the tubular body (46”’) is rotatable (Figs. 5 and 6), about an axis of rotation (Annotated Fig. 4) located near a peripheral edge of the proximal end (Annotated Fig. 4) of the tubular body (46”’) and extending between and passing through each of the two locator projections (72) such that the proximal end of the tubular body  (46”’) pivots about the axis of rotation from a first position (Fig. 5) to a second position (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the connection assembly of Mantell to further include the two locator projections are positioned at the second end of the locator tracks, the tubular body is rotatable, about an axis of rotation located near a peripheral edge of the proximal end of the tubular body and extending between and passing through each of the two locator projections such that the proximal end of the tubular body pivots about the axis of rotation from a first position to a second position, as taught by Eldessouky, to provide a connector assembly where the tubular body is able to rotate relative to the vacuum, this allowing for a device capable of reaching difficult targets. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mantell et al. (U.S. Patent No. 8,925,144 B2) in view of Eldessouky (U.S. Patent Publication No. 2009/0265872 A1) and Park (U.S. Patent No. 9,155,438 B2).
Regarding claim 3 – Mantell, as modified, teaches all of the limitations of claim 1 as discussed above.
Mantell does not teach the connector assembly wherein: the recessed portion of the first subassembly further comprises a first electrical element, and the second subassembly further comprises a second electrical element disposed at the proximal end of the tubular body, the second electrical element configured to electrically couple to the first electrical element when the tubular body is in the second position.  
Park, however, teaches the recessed portion of the first subassembly (200) further comprises a first electrical element (210), and the second subassembly (300) further comprises a second electrical element (310) disposed at the proximal end of the tubular body (Fig. 2), the second electrical element (310) configured to electrically couple to the first electrical element (210) when the tubular body is in the second position (Col. 4, lines 60 – 64).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the connector assembly of Mantell to further include the recessed portion of the first subassembly further comprises a first electrical element, and the second subassembly further comprises a second electrical element disposed at the proximal end of the tubular body, the second electrical element configured to electrically couple to the first electrical element when the tubular body is in the second position, as taught by Park, to provide a vacuum assembly where the fabrication is easy and contacting surfaces are coupled to each other firmly so that no deformation or degradation is generated. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mantell et al. (U.S. Patent No. 8,925,144 B2) in view of Eldessouky (U.S. Patent Publication No. 2009/0265872 A1) Park (U.S. Patent No. 9,155,438 B2) and Mantyla et al. (U.S. Patent Publication No. 2011/0100485 A1).
Regarding claim 4 – Mantell, as modified, teaches all of the limitations of claim 3 as discussed above.
Mantell does not teach the connector assembly wherein the first subassembly further comprises: a cover portion attached to the recessed portion, wherein the cover portion is configured to be selectively movable between a closed position, wherein it covers the first magnetic element and the first electrical element, and an open position, wherein the first magnetic element and the first electrical element are exposed.  
Mantyla, however, teaches a cover portion (12) attached to the recessed portion (Fig. 6), wherein the cover portion (12) is configured to be selectively movable between a closed position (Abstract), wherein it covers the first element (36) and the first electrical element (46), and an open position (Fig. 1c), wherein the first element and the first electrical element are exposed (Fig. 1c).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the connector assembly of Mantell to further include a cover portion attached to the recessed portion, wherein the cover portion is configured to be selectively movable between a closed position, wherein it covers the first magnetic element and the first electrical element, and an open position, wherein the first magnetic element and the first electrical element are exposed, as taught by Mantyla, to provide a cover that protects internal component when not in use.
Regarding claim 5 – Mantell, as modified, teaches all of the limitations of claim 4 as discussed above.
Mantell does not teach the connector assembly wherein the cover portion further comprises a cam surface, and wherein the cover portion is configured to be moveable between the closed position and the open position by rotation of the tubular body from the first position to the second position.  
Mantyla, however, teaches a cam surface (22), and wherein the cover portion is configured to be moveable between the closed position and the open position (Abstract) by rotation of the tubular body from the first position to the second position (Fig. 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the connector assembly of Mantell to further include the cover portion further comprises a cam surface, and wherein the cover portion is configured to be moveable between the closed position and the open position by rotation of the tubular body from the first position to the second position, as taught by Mantyla, to provide a cover that protects internal component when not in use.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U.S. Patent Publication No. 2008/0216262 A1 to Kennedy et al. teaches a connector assembly comprising: a first subassembly comprising: a connector plate having a recessed portion; and a pair of locator tracks disposed in the recessed portion, and a second subassembly comprising: a tubular body having an inner surface and an outer surface; and two locator projections extending from the outer surface of a proximal end of the tubular body, the two locator projections selectively slidable along the locator tracks between the first end and the second end of the locator tracks, wherein, when the two locator projections are positioned at the second end of the locator tracks, the tubular body is rotatable, about an axis of rotation located near a peripheral edge of the proximal end of the tubular body and extending between and passing through each of the two locator projections such that the proximal end of the tubular body pivots about the axis of rotation from a first position to a second position.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723